Citation Nr: 1225018	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for degenerative changes of the left knee. 

2.  Entitlement to service connection for residuals of a shell fragment wound of the back. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.  The Veteran is a recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011 the Board reopened the Veteran's previously denied claims of entitlement to service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back and remanded the now reopened claims for further development. 

In January 2011 the Veteran testified before the undersigned Acting Veterans Law Judge. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required with regard to the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

In March 2011 the Board reopened the Veteran's previously denied claims of entitlement to service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back and remanded the now reopened claims for further development.  The Board specifically remanded the claims in order for the Veteran to be afforded VA examinations to determine the nature and etiology of his degenerative changes of the left knee and residuals of a shell fragment wound of the back.  The VA examiner was asked to provide an opinion whether the Veteran's diagnosed disabilities were at least likely as not related to his military service and that if an opinion could not be provided without resorting to mere speculation then the VA examiner should so state and provide a reason for such conclusion.   The Veteran was afforded a VA examination in April 2011 that addressed both of the Veteran's claims.  However, the Board finds that the VA examiner's opinions did not follow the remand directives and did not answer the questions asked.  For the Veteran's left knee the VA examiner did not provide a reason for his conclusion that he could not provide an opinion without resorting to mere speculation; the VA examiner also did not state if there is a current disability that could be related to the shrapnel wound.  In addition, the Board finds that in relation to the Veteran's lumbar disease the VA examiner did not take into consideration the Veteran's lay statements of his injury and the notation on the Veteran's DD 214.  The Board notes that while the Veteran's service treatment records are silent for any treatment or diagnosis to the Veteran's left knee or back during service his DD 214 listed "Wounds: Fragmentation left leg and back".   

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to AMC/RO for further development.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his degenerative changes of the left knee and the residuals of a shell fragment wound of the back. 

Prior to any VA examination the RO should obtain any pertinent medical treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and likely etiology of his degenerative changes of the left knee and residuals of a shell fragment wound of the back.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner(s) must answer all of the following questions:

A)  Does the Veteran have current diagnoses of degenerative changes of the left knee and/or residuals of a shell fragment wound of the back?
 
B) For each diagnosis, the VA examiner must opine if the Veteran's diagnosis is at least likely as not  (greater than 50 percent probability) related to the Veteran's military service, including any in-service shrapnel wound?  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The VA examiner must also take into consideration and discuss in his/her opinion the notation on the Veteran's DD 214 of a shell fragment wound to the Veteran's knee and back. 

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



